                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA ex rel. )
WILLIAM STILLWELL and PENELOPE )
STILLWELL,                           )              Case No. 8:17-CV-1894-T-17AAS
                                     )
      Plaintiffs,                    )
                                     )
vs.                                  )
                                     )
STATE FARM FIRE AND CASUALTY )
CO. and MOTORISTS MUTUAL             )
INSURANCE CO.,                       )
                                     )
      Defendants.                    )
____________________________________

   MOTORISTS MUTUAL INSURANCE CO.’S RESPONSE IN OPPOSITION TO
 RELATORS’ MOTION FOR RECONSIDERATION OF ORDER DENYING MOTION
       TO WITHDRAW AND REQUEST FOR STAY OF PROCEEDINGS

       Defendant MOTORISTS MUTUAL INSURANCE CO., by and through its undersigned

counsel and under L.R. 3.01(b), files this Response in Opposition to Relators’ Motion for

Reconsideration (Doc. 85), and states:

        “The only grounds for granting a motion for reconsideration are newly-discovered

evidence or manifest errors of law or fact.” Smith v. Ocwen Fin., 488 F. App’x 426, 428 (11th

Cir. 2012). “However, reconsideration of a court’s order is an extraordinary remedy and a power

to be used sparingly . . .” Pritchard v. Fla. High Sch. Ath. Ass’n, No. 2:19-cv-94-FtM-29MRM,

2020 U.S. Dist. LEXIS 109195, *2 (M.D. Fla. June 22, 2020) (internal citations and quotations

omitted) (analyzing a motion for reconsideration of a non-final order). “Arguments that were or

should have been raised in the first instance are not appropriate grounds for a motion for

reconsideration.” Nece v. Quicken Loans, Inc., 8:16-cv-2605-T-23TBM, 2017 U.S. Dist. LEXIS

105557, *2 n.1 (M.D. Fla. June 13, 2017) (citation omitted).



                                               1
        Relators do not rely on any newly-discovered evidence and do not argue any manifest error

in law or fact. All arguments raised in the Motion for Reconsideration should not be considered

as they could have been raised in their Motion to Withdraw (Doc. 83).

        Further, this lawsuit is nearly 3 years old. (Doc. 1). Relators have been unable, to date, to

plead their FCA claims with particularity or state a cause of action. (Docs. 71, 80). Relators have

had since May 29, 2020, to amend their complaint per this Court’s dismissal Order. (Doc. 80).

They still have through July 28, 2020 to do so. This is more than enough time for Relators to

amend their complaint. Relators have not satisfied their burden “to establish the extraordinary

circumstances supporting reconsideration . . .” Mannings v. School Bd., 149 F.R.D. 235, 235

(M.D. Fla. 1993). Their Motion should be denied.

        WHEREFORE, Defendant MOTORISTS MUTUAL INSURANCE CO. respectfully

requests this Court deny Relators’ Motion for Reconsideration (Doc. 85).

                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of July, 2020, I filed a true and correct copy of the

foregoing with the Clerk of the Court through the CM/ECF system, which will send a notice of

electronic filing to all counsel of record.

 Frank C. Quesada                                     Christopher J. Emden
 Alexis Fernandez                                     United States Attorney’s Office
 MSP Recovery Law Firm                                USA No. 158
 5000 SW 75th Avenue, Suite 300                       400 North Tampa Street, Suite 3200
 Miami, FL 33155                                      Tampa, FL 33602
 Telephone (305) 614-2222                             Telephone (813) 274-6000
 fquesada@msprecoverylawfirm.com                      Facsimile: (813) 274-6200
 afernandez@msprecoverylawfirm.com                    Christopher. Emden@usdoj.gov

 Attorneys for Relators William Stillwell and Attorney for the United States of America
 Penelope Stillwell




                                                  2
Benjamine Reid                                    D. Matthew Allen
CARLTON FIELDS, P.A.                              CARLTON FIELDS, P.A.
Miami Tower                                       4221 West Boy Scout Boulevard
100 S.E. Second Street, Suite 4200                Suite 1000
Miami, FL 33131-2113                              Tampa, FL 33607
Telephone (305) 539-7222                          Telephone (813) 223-7000
Facsimile: (305) 530-0055                         Facsimile: (813) 229-4133
breid@carltonfields.com                           mallen@carltonfields.com

Attorneys for State Farm Mutual Automobile        Attorneys for State Farm Mutual Automobile
Insurance Company                                 Insurance Company


                                       BOYD & JENERETTE, P.A.

                                       /s/       Kevin D. Franz

                                       KANSAS R. GOODEN
                                       Florida Bar No. 58707
                                       kgooden@boydjen.com
                                       201 N. Hogan St., Suite 400
                                       Jacksonville, FL 32202
                                       Tel: (904) 353-6241
                                       Fax: (904) 493-5658
                                       KEVIN D. FRANZ
                                       Florida Bar No. 15243
                                       kfranz@boydjen.com
                                       1001 Yamato Road, Suite 102
                                       Boca Raton, FL 33431
                                       Tel: (954) 670-2198
                                       Fax: (954) 622-0095
                                       Counsel for Motorists Mutual Insurance Company

                                       And

                                       HILL & LEMONGELLO, P.A.

                                       DANIEL LEMONGELLO
                                       Florida Bar No. 27049
                                       Dan1@hill-lem-law.com
                                       800 Southeast 3rd Avenue, Suite 200
                                       Fort Lauderdale, FL 33316
                                       Tel: (954) 462-3623
                                       Fax: (954) 523-1940
                                       Lead Counsel for Motorists Mutual Insurance
                                       Company


                                             3
